MANDATE

                                   Court of Appeals
                              First District of Texas
                                    NO. 01-15-00031-CV

                                DAVID SEMIEN, Appellant

                                              V.

                          RESCAR COMPANIES, INC., Appellees

  Appeal from the 128th District Court of Orange County. (Tr. Ct. No. A-130298-C).

TO THE 128TH DISTRICT COURT OF ORANGE COUNTY, GREETINGS:

         Before this Court, on the 26th day of February, 2015, the cause upon appeal to
revise or to reverse your judgment was determined. This Court made its order in these
words:
                After due consideration, the Court grants the appellant’s request that
         the appeal be dismissed. Accordingly, the Court dismisses the appeal.

               The Court orders that costs be taxed against appellant.

               The Court orders that this decision be certified below for observance.

               Judgment rendered February 26, 2015.

               Per curiam opinion delivered by panel consisting of Chief Justice
         Radack and Justices Brown and Lloyd.
       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in
this behalf and in all things to have it duly recognized, obeyed, and executed.




May 1, 2015
Date                                                    CHRISTOPHER A. PRINE
                                                        CLERK OF THE COURT